Case: 4:18-cv-01495-RLW Doc. #: 52 Filed: 09/12/19 Page: 1 of 2 PageID #: 1250




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

CITY OF CREVE COEUR, MISSOURI,              )
on behalf of itself and all others          )
similarly situated,                         )
                                            )
              Plaintiffs,                   )
                                            )
       v.                                   )              No. 4:18CV1453 RLW
                                            )
DIRECTV, LLC, et al.,                       )
                                            )
              Defendants.                   )

                                                AND

CITY OF CREVE COEUR, MISSOURI,              )
on behalf of itself and all others          )
similarly situated,                         )
                                            )
              Plaintiffs,                   )
                                            )
       v.                                   )              No. 4:18CV1495 RLW
                                            )
NETFLIX, INC., et al.,                      )
                                            )
              Defendants.                   )

                                           ORDER

       This matter is before the Court on the Motion to Stay Order of Remand field by

Defendants DIRECTV, LLC, DISH Network Corp., DISH Network, L.L.C., Netflix, Inc., and

Hulu, LLC (referred to collectively as "Defendants"). (ECF No. 61) 1 Defendants seek a stay of

the Court's August 6, 2019 Order of Remand (ECF No. 59) pending the Eighth Circuit's

decision on their Petition for Permission to Appeal (ECF No. 60) pursuant to 28 U.S.C.




1
 The docket citations refer documents filed under case number 4:18CV1453. This Order shall
be filed under both consolidated case numbers.
Case: 4:18-cv-01495-RLW Doc. #: 52 Filed: 09/12/19 Page: 2 of 2 PageID #: 1251




§ 1453(c). The motion was fully briefed as of September 10, 2019. The Eighth Circuit denied

Defendants' petition and issued the mandate on this day. (ECF Nos. 65 & 66)

Accordingly,

       IT IS HEREBY ORDERED that Defendants' Motion to Stay Order of Remand (ECF

No. 61) is DENIED as moot.

Dated this 12th day of September, 2019.



                                                   ~
                                                  IiONIEL.WHITE
                                                  UNITED STATES DISTRICT JUDGE




                                            -2-
